         Case 1:18-cv-10936-JSR Document 45 Filed 12/26/18 Page 1 of 3



Warren E. Gluck, Esq.
Peter R. Jarvis, Esq. (pro hac vice forthcoming)
Trisha M. Rich, Esq. (pro hac vice forthcoming)
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019
Telephone: 212-513-3200
Facsimile: 212-385-9010
Email: warren.gluck@hklaw.com
       peter.jarvis@hklaw.com
       trisha.rich@hklaw.com
Attorneys for Plaintiffs Martin Trott and Christopher
Smith, as Joint Official Liquidators and Foreign
Representatives of Platinum Partners Value Arbitrage
Fund L.P. (in Official Liquidation), and for Platinum
Partners Value Arbitrage Fund L.P. (in Official Liquidation)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARTIN TROTT and CHRISTOPHER SMITH,
as Joint Official Liquidators and Foreign                  Civil Action No. 1:18-cv-10936-JSR
Representatives of PLATINUM PARTNERS
VALUE ARBITRAGE FUND L.P. (in Official
Liquidation), et ano.,                                      NOTICE OF MOTION TO
                                                         DISQUALIFY CURTIS, MALLET-
                                     Plaintiffs,         PREVOST, COLT & MOSLE LLP

           - against -

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                     Defendants.


                             NOTICE OF MOTION TO DISQUALIFY
                         CURTIS, MALLET-PREVOST, COLT & MOSLE LLP

       PLEASE TAKE NOTICE that, in accordance with N.Y. Rules of Prof. Conduct 1.6, 1.9,

1.13, and 3.7, Martin Trott and Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrate Fund, L.P. (in Official Liquidation)

(“JOLs”) and Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) (“PPVA”
           Case 1:18-cv-10936-JSR Document 45 Filed 12/26/18 Page 2 of 3



and, collectively with the JOLs, the “Plaintiffs”), hereby respectfully move this Court, before the

Honorable Jed S. Rakoff, United States District Judge, Southern District of New York, at the

United States Courthouse, 500 Pearl Street, New York, NY 10007, seeking an Order

disqualifying the law firm of Curtis, Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) from

representing Defendant David Bodner (“Bodner”) in this litigation. Specifically, Plaintiffs base

the relief sought in the Motion on the following grounds:

           1.   In this action, Curtis Mallet is attempt to represent Bodner (their purported current

client) against PPVA, its former client. Any representation of Bodner by Curtis Mallet in this

action would violate duties of both confidentiality and loyalty that Curtis Mallet has to PPVA,

and such a representation would cause a significant risk of trial taint.

           2.   Due to the nature of the claims underlying the Complaint, and Curtis Mallet’s

involvement in those transactions, it is virtually certain that Curtis Mallet and its attorneys –

especially the three that have filed appearances in this litigation – will be core witnesses to this

proceeding and will be discovery targets. This too serves as an independent reason why Curtis

Mallet must be disqualified from representing David Bodner in this litigation.

        PLEASE TAKE FURTHER NOTICE that, in support of their Motion, Plaintiffs will also

rely upon their accompanying Motion and Memorandum of Law, each dated December 26, 2018,

and upon the Declaration of Martin Trott, dated December 26, 2018, with all such documents

submitted concomitantly with the Motion.




                                                  2
#62473086_v1
           Case 1:18-cv-10936-JSR Document 45 Filed 12/26/18 Page 3 of 3



Dated: December 26, 2018
       New York, New York

                                      Respectfully submitted,

                                      Martin Trott and Christopher Smith, as Joint
                                      Official Liquidators, and Platinum Partners Value
                                      Arbitrage Fund L.P.,


                                      By:/s/ Warren E. Gluck
                                            Warren E. Gluck, Esq.

                                      Warren E. Gluck, Esq.
                                      Peter R. Jarvis, Esq. (pro hac vice forthcoming)
                                      Trisha M. Rich, Esq. (pro hac vice forthcoming)
                                      HOLLAND & KNIGHT LLP
                                      31 West 52nd Street
                                      New York, New York 10019
                                      Telephone: 212-513-3200
                                      Facsimile: 212-385-9010
                                      Email: warren.gluck@hklaw.com
                                              peter.jarvis@hklaw.com
                                              trisha.rich@hklaw.com
                                      Attorneys for Plaintiffs Martin Trott and
                                      Christopher Smith, as Joint Official Liquidators and
                                      Foreign Representatives of Platinum Partners
                                      Value Arbitrage Fund L.P. (in Official Liquidation),
                                      and for Platinum Partners Value Arbitrage Fund
                                      L.P. (in Official Liquidation)




                                         3
#62473086_v1
